2011JULO1ACCE - MSA


CONFIDENTIAL TREATMENT REQUESTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.


MASTER SERVICES AGREEMENT


BETWEEN


SPRINT/UNITED MANAGEMENT
COMPANY


AND


ACCENT MARKETING LLC.




July 1, 2011




SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    1



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


TABLE OF CONTENTS
1.0
DEFINITIONS
5
2.0
SCOPE OF SERVICES AND DELIVERABLES
8
2.1.
Provision of Services and Deliverables
8
2.2.
Acceptance of Services and Deliverables
9
2.3.
Authorized Services
9
2.4.
No Volume Commitment
9
2.5.
Changes in Scope or Additional Services
9
2.6.
Reports
10
2.7.
Viruses; Disabling Devices
10
2.8.
Location of Services
10
2.9.
Sprint Services
10
3.0
COMPENSATION AND INVOICING
12
3.1.
Compensation
12
3.2.
Expenses
12
3.3.
Taxes
13
3.4.
Invoicing, Itemization, and Payment Procedures
13
3.5.
Milestone Invoicing; Holdbacks
14
3.6.
Set-Off
14
3.7.
Prompt Invoicing
14
3.8.
No Payment Upon Material Breach
14
4.0
AFFILIATE TRANSACTIONS
14
4.1.
Sprint Affiliates’ Purchase Rights
15
4.2.
Contractual Liability
15
4.3.
Divestitures
15
5.0
TERM AND TERMINATION
15
5.1.
Term
15
5.2.
Sprint Termination For Convenience
15
5.3.
Sprint Termination For Cause
15
5.4.
Sprint Termination For Supplier Change of Control
16



SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    i



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


5.5.
Sprint Termination For Supplier Financial Instability
16
5.6.
Supplier Termination
16
5.7.
Sprint Scope of Termination
16
5.8.
Transition Services
17
5.9.
Effects of Termination
17
6.0
WARRANTIES AND REMEDIES
17
6.1.
General Warranties
17
6.2.
Disabling Device Warranty
18
6.3.
Malicious Technology
18
6.4.
Intellectual Property Warranty
18
6.5.
Documentation Warranty
19
6.6.
Title Warranty
19
6.7.
Compliance with Laws; Permits; Rules
19
6.8.
Certification of Legal Status
19
6.9.
Use of Subcontractors
19
6.10.
Breach of Warranty Remedies
20
7.0
MUTUAL REPRESENTATIONS AND WARRANTIES
20
7.1.
Formation; Authorization; Litigation
20
7.2.
No Violations; Approvals
20
7.3.
Disclaimer of Warranties
21
8.0
COMPETITIVE PRICING
21
8.1.
Audit
21
9.0
SUPPLIER PERSONNEL
22
9.1.
Required Compliance with Agreement
22
9.2.
Supplier Personnel
22
9.3.
Project Manager
22
9.4.
Contract Executive
22
9.5.
Safety
22
9.6.
Weapons Prohibition
23
9.7.
Background Checks
23
9.8.
Replacements
24
9.9.
Security Policies
24



SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    ii



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


9.10.
Investigations
24
10.0
CONFIDENTIAL INFORMATION
24
10.1.
Protection of Confidential Information
25
10.2.
Permitted Disclosure
25
10.3.
Third Party Information
25
10.4.
Return of Confidential Information
25
10.5.
No Publicity; Marks
26
10.6.
Notification
26
10.7.
Injunctive Relief
26
10.8.
Exception for Legal Process
26
11.0
PRIVACY
26
11.1.
Privacy Restricted Data
27
11.2.
Privacy Compliance
27
11.3.
Safeguards
27
11.4.
Location of Supplier Operations
28
11.5.
Training
28
11.6.
Termination
28
11.7.
Miscellaneous
28
12.0
DEVELOPED AND SPRINT-OWNED PROPERTY
28
12.1.
Developed Property
28
12.2.
Treatment of and Access to Sprint-Owned Property
28
12.3.
Property Return
29
12.4.
No Implied License
29
13.0
INDEMNIFICATION
30
13.1.
Supplier’s General Third Party Indemnity
30
13.2.
Supplier’s Intellectual Property Indemnity
31
13.3.
Indemnification Procedures
31
14.0
LIMITATION OF LIABILITY
32
15.0
INSURANCE
32
15.1.
Minimum Insurance Coverage
33
15.2.
Certificates of Insurance
33
15.3.
Subcontractor Insurance Requirements
34



SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    iii



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


16.0
AUDITS
34
16.1.
Records
34
16.2.
Fee Audit
34
16.3.
Operational Audit or Security Assessment
34
17.0
DISPUTE RESOLUTION
35
17.1.
Procedure
35
17.2.
Forum Selection
36
17.3.
Jury Trial Waiver
36
17.4.
Legal Fees
36
18.0
GENERAL
36
18.1
Notices
37
18.2.
Liens
37
18.3.
Business Continuity
37
18.4.
Assignment
37
18.5.
Independent Contractor
38
18.6.
Governing Law
38
18.7.
Expenses
38
18.8.
Waiver and Severability
38
18.9.
Survival
38
18.10.
Contract Interpretation
39
18.11.
Counterparts
39
18.12.
Time of Essence
39
18.13.
Ethical Business Practices
39
18.14.
Federal Acquisition Regulations; Executive Order 11246; Surveillance Compliance
40
18.15.
Diversity in Subcontracting
40
18.16.
Entire Agreement; Modifications; and Order of Precedence
41
EXHIBIT A RATES
43
EXHIBIT B ELECTRONIC COMMERCE TRANSACTIONS
44
EXHIBIT C DIVERSITY IN SUBCONTRACTING
47





SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    iv



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


MASTER SERVICES AGREEMENT
This Master Services Agreement (“Agreement”) dated as of July 1, 2011
(“Effective Date”) is between Sprint/United Management Company, a Kansas
corporation (“Sprint”), and Accent Marketing LLC a Delaware corporation
(“Supplier”).
AGREEMENT



1.0DEFINITIONS
“Agreement” means this Agreement, all schedules, Orders, and any other
attachment to this Agreement.
“Business Day” means any weekday other than a day designated as a holiday under
the Sprint holiday schedule as revised annually.
“Claim” is defined in Section 13.3.
“Competitive Pricing” is defined in Section 8.0.
“Compliance with Legal Status” is defined in Section 6.8.
“Confidential Information” means (a) this Agreement and the discussions,
negotiations and proposals related to this Agreement, and (b) information,
whether provided directly or indirectly from the other party (and, in the case
of Sprint, from customers) in writing, verbally, by electronic or other data
transmission or in any other form or media or obtained through on-site visits at
Sprint or Supplier facilities and whether furnished or made available before or
after the Effective Date, that is confidential, proprietary or otherwise not
generally available to the public. The Sprint-Owned Property, Deliverables,
Privacy Restricted Data, and Developed Property will be considered Confidential
Information of Sprint. Confidential Information does not include information
that is: (i) rightfully known to the receiving party before negotiations leading
up to this Agreement; (ii) independently developed by the receiving party
without relying on the disclosing party’s Confidential Information; (iii) part
of the public domain or is lawfully obtained by the receiving party from a third
party not under an obligation of confidentiality; or (iv) free of
confidentiality restrictions by agreement of the disclosing party.
“Contract Executive” is defined in Section 9.4.
“Control” means the power to vote 15% or more of the voting interests of an
entity or ownership of 15% or more of the beneficial interests in income or
capital of an entity.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    5



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


“Damages” means all damages, losses, liabilities, costs, expenses, and
reasonable legal fees.
“Deliverable” means any item delivered or produced by Supplier ancillary to
providing Services under this Agreement including any Developed Property.
Deliverables may include, but are not limited to, tangible and intangible
information incidental to or items which contain or embody the results of the
Services performed under this Agreement.
“Developed Property” means all intellectual property generated, conceived, or
developed under this Agreement and paid for by Sprint, including without
limitation, inventions conceived or reduced to practice and any resulting
patents.
“Disabling Device” means any timer, clock, counter, or other limiting design or
routine or uncorrected known vulnerability that may cause Software or any data
generated or used by it to be erased, become inoperable or inaccessible, or that
may otherwise cause the Software to become temporarily or permanently incapable
of performing in accordance with this Agreement, including, without limitation,
any Disabling Device that is triggered: (a) after using or copying Software or
any component a certain number of times; (b) after the lapse of a period of
time; (c) in the absence of a hardware device; (d) after the occurrence or lapse
of any other triggering factor or event; or (e) due to external input, including
across a computer network. Disabling Device includes Software commonly referred
to as a virus, worm, Trojan horse, or other disabling or damaging codes, or
backdoor access to hardware, software, or data.
“Divested Business” is defined in Section 4.3.
“Documentation” means the user, operations, and training manuals related to the
Services and Deliverables.
“Effective Date” is defined in the Preamble.
“Fees” is defined in Section 3.1.
“Indemnified Products” is defined in Section 13.2.
“Invoice Address” is defined in Section 3.4.
“Insolvent” is defined in Section 5.5.
“Key Positions” is defined in Section 9.2.
“Late Claims” is defined in Section 3.7.
“Late Invoices” is defined in Section 3.7.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    6



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


“Malicious Technology” is defined in Section 6.3.
“Marks” is defined in Section 10.5.
“Net Price” is defined in Section 8.0.
“Order” means a written or electronic order from Sprint for Services or
Deliverables, including without limitation, a purchase order or statement of
work.
“Privacy Restricted Data” means any information about persons or entities that
Supplier receives or derives in any manner from any source pursuant to this
Agreement which concerns prospective, former, and existing customers and
employees of (a) Sprint, (b) Sprint Affiliates, (c) Sprint affinity marketing
partners, and (d) other partners, and information from Sprint data suppliers. By
way of example, Privacy Restricted Data includes, without limitation, names,
addresses, telephone numbers, electronic addresses, social security numbers,
credit card numbers, customer proprietary network information (as defined under
47 U.S.C. § 222 and its implementing regulations), location information, IP
addresses or other handset identifiers, account information, credit information,
demographic information, and any other information that, either alone or in
combination with other data, could provide information specific to a particular
person.
“Sales and Use Taxes” means state and local sales and use taxes, including
Arizona transaction privilege tax, Arkansas gross receipts tax, Hawaii general
excise tax, Illinois retailer’s occupation tax, and New Mexico gross receipts
tax.
“Services” is defined in Section 2.1.
“Software” means computer programs and program objects of any kind (including
source code and object code), program set-up and customization parameters and
data and the tangible media on which any of the foregoing are recorded.
“Specifications” means the descriptions of the Deliverables and Services, their
components, and their capacities, features, functions, or methods as set forth
in this Agreement, any Order, and any Documentation provided to Sprint by
Supplier in writing, including Supplier’s responses, if any, to a request for
proposal from Sprint, if any.
“Sprint Affiliate” means (a) any entity, directly or indirectly, Controlling,
Controlled by or under common Control with Sprint; (b) any entity that has
entered into an agreement to construct, manage, and maintain a wireless service
network in a defined geographical territory and is authorized to sell
telecommunication services in that territory under the “Sprint,” “Sprint PCS”,
or “Nextel” brand name(s) or any successor brand name(s); (c) any entity to
which any Sprint Affiliate, as defined in clause (a) or (b) of this definition,
is required by law, regulation or contract to provide services or


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    7



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


products; or (d) any direct or indirect wholly owned affiliate of Sprint Nextel
Corporation that is subsequently divested.
“Sprint-Owned Property” means all tangible and intangible items or information
that Supplier receives from Sprint or from a third party on behalf of Sprint.
“Subcontractor” means any person (including any Supplier affiliate) other than
Supplier who provides Services to Sprint on behalf of Supplier under this
Agreement.
“Supplier Code of Conduct” is defined in Section 18.13.
“Supplier Personnel” means Supplier employees and Subcontractors assigned to
perform Services for Sprint and approved pursuant to Section 6.9.
“Supplier Personnel Compensation” is defined in Section 18.5.
“Supplier Project Manager” is defined in Section 9.3.
“T&M Rates” means the time and materials rates for Services calculated as the
lower of (i) the hourly rates applicable to that Order or (ii) the blended time
and materials rate resulting from dividing the stated fixed price for that Order
by the number of hours required to carry out the applicable Services.
“Term” is defined in Section 5.1.

2.0    SCOPE OF SERVICES AND DELIVERABLES

2.1.
Provision of Services and Deliverables

This Agreement sets forth the applicable terms for any Order for Services or
Deliverables. Each Order specifically incorporates the terms of this Agreement.
The parties acknowledge that not every specific task, function, or other service
has been, or could be, specifically identified in an Order. Accordingly, the
parties agree that the scope of the Services includes the performance of all
other Services that are consistent with, and reasonably inferable to be within
the scope described in the Order.
a. Services. Supplier agrees to provide its expertise, Supplier Personnel, and
the professional, technical and project management services required by this
Agreement and each Order or as otherwise necessary and appropriate to carry out
the purpose and intent of each Order (“Services”). Supplier will provide all
resources and equipment necessary for provision of Services.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    8



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


b. Deliverables. Supplier will provide and deliver each Deliverable to Sprint in
accordance with this Agreement and as described in the applicable Order on or
before the due date stated in the Order.

2.2.
Acceptance of Services and Deliverables

a. Services. Sprint may inspect Supplier’s performance; however, inspection (or
lack of inspection) by Sprint will not be an acceptance of Services, a waiver of
any right or warranty, or preclude Sprint from rejecting non-conforming
Services. If applicable, the Order will specify acceptance criteria.
b. Deliverables. If Supplier provides Deliverables to Sprint, Sprint will have
the right to inspect and either accept or reject the Deliverables as specified
in the Order. Supplier will correct any rejected Deliverables within 10 Business
Days. Sprint will re-inspect the corrected Deliverable upon notice from Supplier
that it has been corrected. Re-inspection of Deliverables by Sprint will not
constitute acceptance. If applicable, the Order will specify acceptance
criteria.

2.3.
Authorized Services

A statement of work and accompanying purchase order are conditions precedent for
all Services. Sprint will not pay for, and Supplier is not required to provide
any Service unless Sprint executes a statement of work and issues a purchase
order. Any waiver of this requirement must be in writing and authorized by a
Sprint Supply Chain Management director. Initiation of Services without (a) a
statement of work and purchase order or (b) a waiver of this requirement will be
a material breach of this Agreement.

2.4.
No Volume Commitment

This Agreement does not authorize Supplier to provide or commit Sprint to
purchase any Services or Deliverables. Sprint is only obligated for Services and
Deliverables for which it issues an Order that Supplier accepts. Supplier’s
acceptance of an Order will occur on the earlier of its written acknowledgement
of the Order or Supplier starting performance.

2.5.
Changes in Scope or Additional Services

Sprint may propose changes to Services or Deliverables provided by Supplier
under a particular Order by giving a change request to Supplier. Within 14
Business Days of Supplier’s receipt of the change request, Supplier will provide
Sprint a written proposal detailing any modifications to the Order necessitated
by the change request. Supplier will not unreasonably withhold, delay, or
condition its consent to any change request. Following the issuance of a change
request and during the pendency of any negotiation, Supplier will continue to
provide Services or Deliverables as


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    9



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


specified in the particular Order unless otherwise directed by Sprint in
writing. No modifications to the Order will be binding unless agreed to in
writing by both parties.



2.6.
Reports

Supplier will provide reports concerning its performance under this Agreement as
reasonably requested by Sprint, and in a mutually agreed upon format.

2.7.
Viruses; Disabling Devices

Supplier will use industry best practices regularly to identify and screen for
viruses, and prevent any Disabling Device when utilizing its information systems
in providing Services to Sprint, including processing information on behalf of
Sprint. Supplier will not intentionally or negligently install any Disabling
Device in the course of providing the Services. Supplier will assist Sprint in
reducing the effects of any virus and Disabling Device discovered in any
Services or Deliverables.

2.8.
Location of Services

Unless otherwise agreed in writing in advance by Sprint, which agreement may be
given or refused at the sole discretion of Sprint, Supplier will conduct all
aspects of the Services within the United States of America.

2.9.
Sprint Services

a. Supplier will transfer its telecommunications services for its primary
circuits for Supplier Contact Centers primarily supporting any service that
falls under this Agreement to Sprint as its current commitments expire, and
thereafter will use Sprint as its exclusive provider for its primary circuits of
telecommunications services for Supplier centers primarily supporting any
service that falls under this Agreement. Sprint will provide the service in
accordance with its standard and customary terms at the same or better prices as
its competitors based on Supplier’s current or anticipated volume. As used in
this Agreement, telecommunications services include voice (wireline and
wireless) and data where Sprint can reliably provide that service.
b. Regardless of whether telecommunication Services have been transferred to
Sprint, if Supplier Personnel provide Services on Sprint premises, they must
utilize Sprint telecommunication service(s) and devices where commercially
available while performing the Services during the term of this Agreement.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    10



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


c. This subsection serves as notice to Supplier of its rights governing the use
of Customer Proprietary Network Information (CPNI) as required by the Federal
Communications Commission under 47 CFR Section 64.200 et seq. through normal
Sprint procedures. Supplier grants Sprint the right to share with any
Sprint-Controlled entity, for purposes of marketing services to Supplier: (1)
Supplier’s commitment to purchase telecommunications services and related
products and (2) Supplier’s current and periodic spend information in the
aggregate or by product purchased from Sprint. Supplier grants this right
regardless of Supplier’s CPNI opt-in or opt-out status related to products
purchased from Sprint.

2.10.
Root Cause Analysis.

Upon Supplier’s discovery of, or, if earlier, Supplier’s receipt of a written
notice from Sprint describing in reasonable detail Supplier’s failure to provide
any of the Services in accordance with this Agreement, Supplier will promptly
perform a root-cause analysis to identify the cause of such failure. Within ten
(10) Business Days after such discovery or notice, Supplier will provide Sprint
with a written report detailing the cause of, and proposed procedure for
correcting, such failure.

2.11.
Innovation.

In providing the Services to Sprint, Supplier will use reasonable commercial
efforts to (i) identify opportunities to implement new applications, processes
and technology advantageous to the business operations of Sprint, (ii) maintain
a level of applications and processes currency, knowledge and technology that
allows Sprint to take advantage of technological advances in order to remain
competitive, (iii) provide Sprint with leading-edge applications, processes and
technology for Sprint’s evaluation in connection with the Services and (iv) meet
with Sprint periodically to inform Sprint of any new applications, processes,
technology and trends and directions which Supplier is developing or is
otherwise aware of that could reasonably be expected to have an impact on
Sprint’s business, or material aspects of the Services.

2.12.
Sprint-Retained Authority.

Subject to the change request process, Sprint will have the exclusive right and
authority to: (1) set Sprint’s Customer Care Center and customer relationship
management strategy; (2) determine, alter and define any or all of Sprint’s
business processes; (3) define and prescribe design standards and architecture
with regard to the technology platform and infrastructure for the Customer Care
Centers and all locations used to provide Services hereunder (subject to the
provision of the Statement of Work regarding such matters and any applicable
allocations of financial responsibility with regard thereto); and (4) assess
Supplier’s quality and performance. Supplier will, at all times during the Term
and any Transition Period, perform and provide the Services in accordance,
compliance and conformity with the strategies, processes, standards and policies
described in the immediately preceding sentence. With respect to the Services,
Sprint may consider, but will have the right to


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    11



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


approve or reject, in its discretion, any and all Supplier proposed decisions
with respect to major infrastructure design, technical platform, architecture,
and standards, or that could reasonably be expected to materially increase the
Fees payable by Sprint for the Services or to materially increase the costs
incurred by Sprint in operating its business, and Sprint (subject to the
provision of the Statement of Work regarding such matters and any applicable
allocations of financial responsibility with regard thereto) will have the right
and authority to cause Supplier at any time to change any or all of the
foregoing. Sprint will also have the right to designate Sprint’s requirements
for development or enhancement activities. As more fully described in the
Agreement, Supplier will be required to obtain the prior, written authorization
of Sprint before: (i) undertaking any activity that is within the exclusive
authority of Sprint to order, request or designate, pursuant to the terms
hereof; (ii) incorporating or introducing into the Customer Care Center
environment any proprietary computer software or other technology directly
related to the provision of the Services if (a) such software or technology
materially increases, or might reasonably be expected to increase, the cost to
Sprint of operating the Customer Care Centers in comparison to the cost that
would otherwise be incurred by Sprint in such operation, or (b) such software or
technology may be transferred to Sprint during or as a result of the Transition
Period process described in this Agreement and Sprint would be required to incur
any incremental material costs in order to assume or otherwise obtain a license
to use such software or technology in comparison to the costs that Sprint would
have incurred without the introduction of such Supplier proprietary software or
technology.

3.0    COMPENSATION AND INVOICING

3.1.
Compensation

Supplier’s rates or prices for Services or Deliverables are set forth in Exhibit
A or may be specified in an Order (“Fees”). Except for Fees and allowable
reimbursable expenses, no other fees or charges of any kind will be payable or
reimbursable by Sprint under this Agreement. Supplier will not issue any invoice
or be entitled to receive payment or reimbursement until Sprint issues a
purchase order.

3.2.
Expenses

Sprint will reimburse Supplier for reasonable out-of-pocket travel expenses
actually incurred by Supplier Personnel directly providing Services under an
Order but only to the extent the expenses are: (a) incurred and reported in
accordance with expense reimbursement policies of Sprint for suppliers in effect
from time to time (available at www.sprint.com/scm); (b) authorized in the
Order; (c) reasonable; and (d) not in excess of [*]% of the Fees chargeable
pursuant to the Order.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    12



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


3.3.
Taxes

a. Compliance and Cooperation. The parties will comply with all federal, state,
and local tax laws applicable to transactions occurring under this Agreement.
Supplier will provide Sprint with a completed Form W-9, applicable Form W-8
series form, or Form 8233, as appropriate, for federal income tax reporting
purposes. The parties will cooperate with one another regarding the taxes and
any related issues resulting from this Agreement.
b. Taxes and Invoicing. On all invoices issued to Sprint, Supplier will
separately state (i) all taxable and non-taxable charges and (ii) applicable
Sales and Use Taxes on charges for Services and Deliverables. Sprint will not be
responsible for payment of any taxes Supplier fails to properly invoice on the
original invoice.
c. Payment Obligation. Unless Sprint provides Supplier with a tax exemption
certificate, Sprint will be responsible for applicable Sales and Use Taxes
imposed on charges for Services and Deliverables. Sprint will not be responsible
for any taxes imposed on Supplier resulting from Supplier’s consumption of goods
and services or for any other taxes, assessments, duties, permits, tariffs,
fees, penalties, or other charges of any kind.

3.4.
Invoicing, Itemization, and Payment Procedures

a. Unless otherwise provided in the Order, Supplier will invoice Sprint for Fees
and any reimbursable expenses once per month. Invoices must be presented in U.S.
currency and will be paid in U.S. currency. The Order may specify additional
invoicing requirements, such as the documentation required to support the Fees
and expenses.
b. Each invoice must include: (i) Supplier’s name, remittance address, and phone
number; (ii) a unique invoice number and date; (iii) a purchase order number and
the name of the Sprint project manager; (iv) actual incurred amount with a
reasonably detailed summary of the Fees and any expenses including the category
of the Fees; (v) the tax detail required by Section 3.3; (vi) itemization of any
freight charges; (vii) purchase order line number and description, including
price per unit and quantity shipped, for each corresponding line on the invoice;
and (viii) any additional invoicing requirements specified in the Order.
c. Supplier must submit invoices and receive payments electronically using an
electronic platform described in Exhibit B. If Supplier is unable to submit
invoices and receive payments electronically on the Effective Date, Supplier
must enroll (at https://www.xign.net/SprintNextel/) for automated invoicing and
payment no later than 30 days after the Effective Date and, in the interim,
Supplier must send invoices to Sprint/United Management Company, P.O. Box 63670,
Phoenix, AZ 85082-3670 (or such other address as is specified by Sprint by
written notice to Supplier, in each case, the “Invoice Address”) with a copy to
the applicable


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    13



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


Sprint project manager. If Supplier fails to enroll for automated invoicing and
payment within 30 days after the Effective Date, Sprint may delay payment until
Supplier completes enrollment.
d. Sprint will pay undisputed amounts within [*] days after receiving Supplier’s
invoice. Additionally, Sprint will receive a [*]% discount against the
undisputed amount of any Supplier invoice if payment is made on the undisputed
amount within [*] Business Days after Sprint receives Supplier’s invoice. Sprint
will pay disputed amounts, if owed, within [*] days after the dispute is
resolved.



3.5.
Milestone Invoicing; Holdbacks

a. With respect to any Order that designates Fees to be paid on a milestone
basis, Supplier may invoice Sprint for those agreed amounts upon the occurrence
of the milestone (provided that all preceding milestones have been delivered and
accepted by Sprint).
b. With respect to any Order that designates Fees to be paid on a holdback
basis, a time and materials basis, or does not designate a specific Fee
structure, Supplier will invoice Sprint for [*]% of the total amount when due
and payable in accordance with the Order and will invoice Sprint for the
remaining balance upon acceptance by Sprint of the Services or Deliverables.

3.6.
Set-Off

Sprint may set-off (a) any amount owed by Sprint under this Agreement to
Supplier against (b) any amount owed to Sprint by Supplier under this Agreement
or any other agreement.

3.7.
Prompt Invoicing

Supplier must not (a) invoice Sprint more than 90 days after Supplier is
permitted to issue an invoice under this Agreement (“Late Invoices”) or (b)
initially raise a claim for payment under a previously issued invoice more than
365 days after the invoice date (“Late Claims”). Sprint is not obligated to pay
Late Invoices or Late Claims and Supplier waives all rights and remedies related
to Late Invoices and Late Claims.

3.8.
No Payment Upon Material Breach

Sprint is not obligated to make any payment under this Agreement or an Order if
Supplier materially breaches this Agreement or an Order until Supplier has cured
or Sprint has waived the breach in accordance with this Agreement.

4.0    AFFILIATE TRANSACTIONS


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    14



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


4.1.
Sprint Affiliates’ Purchase Rights

Supplier will provide requested Services and Deliverables under this Agreement
to any Sprint Affiliate as specified in an Order Supplier received from the
Sprint Affiliate. All references to Sprint in this Agreement refer equally to
Sprint or the Sprint Affiliate executing a particular Order. Supplier will
aggregate any Sprint Affiliate purchases, if any, under this Agreement, to
determine the applicable rate structure.

4.2.
Contractual Liability

Only the entity purchasing Services and Deliverables under an Order incurs any
obligation or liability to Supplier under that Order or this Agreement. Supplier
will provide separate invoicing to Sprint and any Sprint Affiliate purchasing
under this Agreement. Supplier will accept separate payment from Sprint and
Sprint Affiliates.

4.3.
Divestitures

If Sprint Nextel Corporation divests a Sprint Affiliate or other portion of its
business (“Divested Business”), the Divested Business will be entitled to
continue purchasing under this Agreement for the remaining term of this
Agreement. The Divested Business will be solely responsible for any Services and
Deliverables it purchases after the divestiture.

5.0    TERM AND TERMINATION

5.1.
Term

The initial term of this Agreement begins on the Effective Date and will
continue until June 30, 2014. This Agreement will automatically renew on a
month-to-month basis unless either party gives 30 days notice of its intent not
to renew before the expiration of the term. The initial term, together with all
renewal periods before any notice of non-renewal, is referred to as the “Term.”
This subsection is subject to the early termination rights stated elsewhere in
this Agreement.

5.2.
Sprint Termination For Convenience

Sprint may terminate this Agreement or one or more Orders at any time without
liability, except for undisputed payment obligations for Services performed or
accepted Deliverables, by providing a written termination notice to Supplier.
Unless otherwise specified in the notice, the termination is effective 120
Business Days after Sprint delivers written termination notice.

5.3.
Sprint Termination For Cause



SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    15



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


5.4.
Sprint may terminate this Agreement or one or more Orders by written notice to
Supplier if Supplier materially breaches this Agreement or an Order and does not
cure the breach to the reasonable satisfaction of Sprint within 30 Business Days
after Sprint delivers the written breach notice. Unless otherwise specified in
the breach notice or unless Supplier has cured the breach, the termination is
effective 31 Business Days after delivery by Sprint of the breach notice. For
any breach incapable of cure during the notice period, Sprint may terminate this
Agreement or one or more Orders immediately. If Sprint terminates this Agreement
or an Order for cause, Supplier must reimburse Sprint for the direct Damages
incurred by Sprint. Sprint Termination For Supplier Change of Control

Sprint may, at any time and without liability, terminate this Agreement or an
Order or both if a person or entity previously not in Control of Supplier
acquires, directly or indirectly, Control of Supplier. Supplier must give Sprint
no less than 30 days’ notice of any Supplier change of Control, unless
prohibited by applicable laws. Unless otherwise provided in the notice, the
termination is effective 10 Business Days after Sprint delivers the termination
notice.

5.5.
Sprint Termination For Supplier Financial Instability

If Supplier becomes Insolvent, Sprint may terminate this Agreement without
liability with at least 30 days’ notice to Supplier. “Insolvent” means: (a)
Supplier does not meet its undisputed obligations, including judgments, to third
parties as those obligations become due; (b) Supplier’s stock is removed or
delisted from a trading exchange; (c) Supplier’s long term debt goes on a watch
or warning list; or (d) Supplier’s long term debt rating is downgraded more than
2 levels from its debt rating as of the Effective Date.

5.6.
Supplier Termination

Supplier may terminate an affected Order only if Sprint fails to make an
undisputed payment that remains uncured for 60 days after receipt of Supplier’s
written nonpayment notice. The termination notice will specify the terminated
Order. For any Order not specified in the notice, the terms of this Agreement
will continue in effect until the Order is fulfilled or terminated, even if the
Agreement is terminated.

5.7.
Sprint Scope of Termination

Sprint will specify in the termination notice whether the termination applies to
this Agreement or one or more Orders. For any Order not specified in the notice,
the terms of this Agreement will continue in effect until the Order is fulfilled
or terminated, even if the Agreement is terminated.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    16



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


5.8.
Transition Services

Upon termination or expiration of this Agreement or any Order, Supplier will
reasonably cooperate in the orderly wind-down of Services being terminated or
the transition of Services to another service provider. Sprint may require
Supplier to provide a transition period for Services not to exceed [*], unless
the parties agree to a longer time period. If Sprint initially designates a
transition period of less than [*], it may subsequently extend the transition
period up to the maximum period of [*] with 5 days’ notice to Supplier. Sprint
may terminate the transition period with notice to Supplier. During the
transition period, the parties will continue to be bound by and perform in
accordance with this Agreement and any Orders. The terms and conditions of this
subsection will apply upon termination or expiration of the Agreement.

5.9.
Effects of Termination

Termination is not a party’s exclusive remedy for any default or a waiver of any
rights accrued before that default. If either party terminates this Agreement or
any Order as a result of a claimed default by the other party and the other
party does not agree a default was committed, then the other party will have the
right to avail itself of all defenses and remedies available to it at law or in
equity. Upon termination or expiration of an Order or this Agreement or both,
the parties will perform the following obligations:
a. Within 15 days after termination or expiration, Supplier will return
Sprint-Owned Property to locations designated by Sprint;
b. Within 30 days after termination or expiration, Supplier will invoice Sprint
for any final amounts due under the terminated Orders; and
c. Both parties will immediately discontinue making statements or taking actions
that might cause third parties to infer a business relationship exists between
the parties under the Orders or this Agreement, and as necessary either party
may inform third parties that the parties’ business relationship has ended.

6.0    WARRANTIES AND REMEDIES
Supplier represents and warrants to Sprint that:

6.1.
General Warranties

a. Services. Services will be provided in a timely, professional, and
workmanlike manner.
b. Supplier Personnel. Supplier Personnel will have the requisite experience,
skills, knowledge, training and education to perform Services in accordance with
this Agreement and Orders.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    17



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


Supplier will verify all information provided by Supplier to Sprint regarding
Supplier Personnel is truthful and accurate.
c. Deliverables. For a period of 1 year after acceptance of Deliverables by
Sprint: (i) Deliverables will be free from defects in design, materials, and
workmanship; (ii) Deliverables will conform to the Order and the Specifications;
and (iii) Deliverables, if used in combination with other software, hardware, or
firmware, will properly interoperate with such software, hardware, or firmware.

6.2.
Disabling Device Warranty

All Deliverables that constitute Software, hardware, or firmware will be free
from any Disabling Device.

6.3.
Malicious Technology

Deliverables will not: (a) contain any Malicious Technology; (b) contain any
files or features that will disable or destroy any functionality of the
Deliverables; (c) monitor use of the Deliverables by Sprint; (d) replicate,
transmit or activate itself without control of a person operating the computing
equipment on which it resides; or (e) alter, damage or erase any data or
computer programs without control of a person operating the computing equipment
on which it resides. If Supplier is in breach of this subsection, no “right to
cure” period will apply. Sprint reserves the right to pursue any available civil
or criminal action against Supplier for violation of this provision. Supplier
will not install, use or execute any software on any Sprint CPU without the
written approval of Sprint. Supplier acknowledges that it does not have any
right to electronically repossess or use any self-help related to the
Deliverables. “Malicious Technology” means any software, electronic, mechanical
or other means, device or function, e.g. (key, node, lock, time-out, “back
door,” trapdoor,” “booby trap,” “drop dead device,” “data scrambling device,”
“Trojan Horse”, key logger, spy monitoring) that would allow Supplier or a third
party to: (x) monitor or gain unauthorized access to any Sprint system; (y) use
any electronic self-help mechanism; or (z) restrict, disable, limit or impair
the performance of a Sprint system.

6.4.
Intellectual Property Warranty

The Deliverables and Services provided by Supplier under this Agreement, and
Sprint’s exercise of any intellectual property rights granted under this
Agreement will not infringe or otherwise violate any intellectual property
rights nor will obligate Sprint to disclose to any third party any Sprint
intellectual property. To Supplier’s knowledge, no third party has asserted or
has any basis to assert an intellectual property claim.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    18



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


6.5.
Documentation Warranty

Supplier will maintain and update all Documentation in a form that allows Sprint
personnel with ordinary skills and experience to fully utilize the Deliverables.

6.6.
Title Warranty

Supplier has and will have clean, marketable and unencumbered title to all
Deliverables.

6.7.
Compliance with Laws; Permits; Rules

Supplier will comply with all applicable laws and regulations in performing
Services. These obligations may include, but are not limited to, credit card
association rules, National Automated Clearing House Association (NACHA) rules,
the Patriot Act, Fair and Accurate Credit Transaction Act’s Red Flag Rule, the
Sprint Identity Theft Prevention Program, and federal and state anti-money
laundering rules. Supplier will obtain and maintain at its own expense all
approvals, permissions, permits, licenses, and other forms of documentation
required by Supplier for performance under this Agreement. Sprint reserves the
right to request and review all Supplier applications, permits, and licenses.

6.8.
Certification of Legal Status

Supplier will verify the legal status of Supplier Personnel to work in the
United States. Supplier warrants that Supplier Personnel performing Services
under this Agreement are authorized to work in the United States (“Compliance
with Legal Status”). At the request of Sprint, Supplier will audit its
Compliance with Legal Status and deliver to Sprint written certification, within
15 Business Days after a request by Sprint, that Supplier Personnel working in
the United States are legally authorized to do so.

6.9.
Use of Subcontractors

Supplier will not use Subcontractors without the prior written consent of
Sprint. Supplier will remain fully liable for the work performed and for the
acts or omissions of any Subcontractor. Supplier will require any Subcontractor
to comply with the applicable terms of this Agreement and Orders.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    19



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


6.10.
Breach of Warranty Remedies

Supplier will promptly and at no charge to Sprint (a) re-perform any Services
that do not meet the requirements of this Agreement or an Order and (b) correct
all failures of any Deliverables to perform in accordance with the requirements
of this Agreement or an Order. Sprint may return the Deliverables to Supplier
for correction, replacement, or credit, at the option of Sprint and at
Supplier’s expense. If return shipment of the Deliverables occurs before the
warranty period expires, Supplier will correct, replace, or credit Sprint for
the Deliverables as requested by Sprint, even if the period to perform those
corrections extends beyond the Deliverables’ warranty period. No remedy set
forth in this Agreement (except to the extent specifically stated in this
Agreement) is exclusive of any other remedy, and each remedy is in addition to
every other remedy existing now or subsequent to the Effective Date, whether at
law or in equity.

7.0    MUTUAL REPRESENTATIONS AND WARRANTIES

7.1.
Formation; Authorization; Litigation

Each party represents and warrants that:
a. it is validly existing, in good standing, and is qualified to do business in
each jurisdiction where it will conduct business under this Agreement;
b. the signing, delivery and performance of this Agreement by the party has been
properly authorized; and
c. no claims, actions or proceedings are pending or, to the knowledge of the
party, threatened against or affecting the party that may, if adversely
determined, reasonably be expected to have a material adverse effect on the
party’s ability to perform its obligations under this Agreement.

7.2.
No Violations; Approvals

Each party represents and warrants to the other party that the execution,
delivery, or performance of this Agreement will not:
a. violate any existing law, regulation, order, determination or award of any
governmental authority or arbitrator, applicable to the party;
b. violate or cause a breach of the terms of the party’s governing documents or
of any material agreement that binds the party; and
c. require approval or filing with any governmental authority.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    20



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


7.3.
Disclaimer of Warranties

The warranties contained in Sections 6.0 and 7.0, together with all express
warranties contained in any Order, express the entire statement of the parties
with respect to warranties. Supplier and Sprint disclaim all other warranties
with respect to this Agreement, including, but not limited to, any implied
warranties of merchantability and fitness for a particular purpose.

8.0    COMPETITIVE PRICING
Throughout the Term, Supplier will provide Sprint with Competitive Pricing.
“Competitive Pricing” means [*]. “Net Price” means [*].



8.1.
Audit

a. Beginning 1 year after the Effective Date, Supplier will annually audit its
Services and Deliverables pricing for the preceding year. Each year, no later
than 60 days after the anniversary date of this Agreement, Supplier will provide
Sprint with documentation signed by an authorized officer of Supplier,
certifying that (i) Supplier has conducted a pricing audit of Services and
Deliverables provided to Supplier’s customers during the preceding year, and
(ii) Supplier has complied with its Competitive Pricing obligations under this
Agreement, in identifying any decrease in Net Prices as a result of Supplier’s
compliance with this Section.
b. If Supplier’s audit under this Section shows that Supplier is charging any
customer a lower Net Price for same or similar Services or Deliverables than it
is charging Sprint, Supplier will:
i.
Reissue all paid invoices originally issued to Sprint for Services and
Deliverables, including any paid invoices issued during the 12 months preceding
Supplier’s first offer of a lower Net Price to another customer. The reissued
invoices must show the difference between the Net Price originally invoiced to
Sprint and the reduced Net Price, and all applicable sales tax reductions
resulting from the price reduction. Supplier will issue a credit or
reimbursement, at the sole option of Sprint, for the difference.

ii.
Reissue any unpaid invoices affected by the Net Price reduction within 30 days
after the parties determine that Sprint is entitled to receive a Competitive
Pricing discount. The reissued invoices must show the difference between the Net
Price originally invoiced to Sprint and the reduced Net Price, and all
applicable sales tax reductions resulting from the price reduction.



SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    21



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


iii.
Supplier will apply the lower Net Price to all subsequent Services and
Deliverables for the remainder of the Term, subject to future reductions under
this Agreement.


9.0    SUPPLIER PERSONNEL

9.1.
Required Compliance with Agreement

Supplier will require Supplier Personnel to comply with the applicable terms of
this Agreement and Orders.

9.2.
Supplier Personnel

Supplier will staff its project team with Supplier Personnel approved in writing
by Sprint with respect to the key full-time roles identified in an Order (“Key
Positions”). Supplier agrees that it will not remove any individual identified
as a Key Position during the performance of the applicable Order, without the
prior written approval of Sprint, and will use commercially reasonable efforts
to maintain consistent staffing of all other Supplier Personnel.

9.3.
Project Manager

At the request of Sprint, Supplier will assign a project manager under an Order
(“Supplier Project Manager”) to interface with Sprint for Services provided
under that Order. Supplier agrees that the Supplier Project Manager will be a
Key Position. The Supplier Project Manager will provide overall management
direction to Supplier Personnel and will consult Sprint as required for the
applicable Order. The Supplier Project Manager will not assign any tasks,
responsibilities or due dates to Sprint without the prior written approval of
Sprint. The Supplier Project Manager will maintain a current status and due date
schedule with respect to the applicable Order, and will make that schedule
available to Sprint upon request. At the request of Sprint, the Supplier Project
Manager will hold status review meetings with all necessary Supplier Personnel
at Sprint facilities, unless otherwise agreed by Sprint.

9.4.
Contract Executive

At the request of Sprint, Supplier will appoint an executive to act as the
primary liaison between the parties with respect to the management of this
Agreement and the parties’ relationship (“Contract Executive”).

9.5.
Safety

Supplier must immediately notify Sprint by telephone (followed by written
confirmation within 24 hours) of any (a) Deliverable that fails to comply with
applicable safety rules or standards of any government agency, (b) any
Deliverable containing a defect that could present a substantial risk to


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    22



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


the health of the public or the environment, or (c) any situation involving
Supplier Personnel that could pose a substantial risk to Sprint personnel.

9.6.
Weapons Prohibition

Supplier Personnel must not carry weapons or ammunition onto Sprint premises or
use or carry weapons while performing Services or attending Sprint-sponsored
activities. Supplier must comply with all postings or notices located at Sprint
premises regarding safety, security, and weapons.

9.7.
Background Checks

Unless prohibited by applicable law:
a. Supplier Personnel will not include anyone with a current, positive drug test
or anyone who would present a risk of harm to Sprint personnel, property or
Sprint customers. Furthermore, Supplier will not assign Supplier Personnel to
perform Services that would involve access to Privacy Restricted Data or
financial and accounting information if Supplier Personnel has a conviction for
matters relating to accounting or truth or veracity (including fraud or theft).
Supplier Personnel must not have a conviction for DUI, DWI, or related offenses
if the Supplier Personnel will be required to operate a motor vehicle in the
performance of the Services. Additionally, Supplier Personnel must not have a
felony conviction if assignment of a felon is expressly prohibited by a Sprint
customer contract. Supplier must immediately remove any Supplier Personnel that
are in violation of this subsection, including any Supplier Personnel who would
pose a threat of danger to person or property, and immediately terminate the
Supplier Personnel’s access to Sprint systems, networks, equipment, property,
and facilities, including any Sprint customer facilities.
b. Supplier Personnel are considered to pose a threat of danger to person or
property if they have a felony or Class A misdemeanor for homicide, sex offense,
robbery, assault, terroristic threats, or violent crimes, are under
indictment/information for domestic assault, or otherwise have engaged in
conduct that would lead a reasonable person to believe that they pose a threat
of danger to person or property.
c. At the request of Sprint and within 15 Business Days, Supplier will audit its
compliance with this subsection and will deliver a written certification to
Sprint executed by a Supplier representative with authority to bind the company,
confirming that Supplier has been and is in compliance with the requirements of
this subsection. By signing this Agreement, Supplier certifies it has performed
all criminal and other background checks necessary to comply with this Section.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    23



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


9.8.
Replacements

a. Supplier will replace any Supplier Personnel that Sprint reasonably requests
to have replaced. Any replacement Supplier Personnel will possess comparable
experience, qualifications, and credentials to the person being replaced. If
Sprint requests removal of a Supplier Personnel, Supplier will replace that
individual within 60 Business Days of the request. Sprint will only pay for
Services actually performed satisfactorily by the removed individual before a
removal request was made by Sprint. Sprint is not obligated to pay for any costs
associated with replacement of Supplier Personnel, including transportation or
per diem costs.
b. In the case of any Supplier-initiated replacement of Supplier Personnel,
Supplier will use commercially reasonable efforts to provide overlapping
Services with replaced Supplier Personnel to ensure continuity and prevent
duplication of efforts.
c. For Orders performed on a time and materials basis, Supplier will not charge
for any overlapping Services performed by replacement Supplier Personnel in Key
Positions, and for the first [*] hours of replacement Key Position Services.

9.9.
Security Policies

Supplier will, and will cause Supplier Personnel to comply with Sprint Supplier
Security Standards and the Sprint Physical Security Policy (as amended from time
to time) for Supplier’s documents. If Supplier or Supplier Personnel violates
either of these policies, Supplier will: (a) cure the violation to the
satisfaction of Sprint at no additional charge and remediate any impact as
directed by Sprint; (b) immediately remove any Supplier Personnel who violate
these policies from performing Services; and (c) and will replace removed
Supplier Personnel within 24 hours and in accordance with Section 9.8. If
Supplier has not cured the violation within 24 hours or remediated the violation
to the satisfaction of Sprint, Sprint may, at its option, and without limiting
any other remedy, terminate the affected Order or withhold payment until the
violation is cured or remediation is made. Sprint could incur substantial costs
for Supplier’s noncompliance with these policies. Accordingly, Supplier will
reimburse Sprint for any direct costs incurred by Sprint as a result of
Supplier’s non-compliance.

9.10.
Investigations

Supplier will make Supplier Personnel available to Sprint for the purpose of
Sprint promptly investigating the conduct or performance of Supplier or Supplier
Personnel under or related to this Agreement and must provide information
relevant to the investigation as reasonably requested.

10.0    CONFIDENTIAL INFORMATION


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    24



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


10.1.
Protection of Confidential Information

Each party acknowledges that while performing its obligations under this
Agreement it may have access to the other party’s Confidential Information. With
respect to all Confidential Information, the parties agree that beginning on the
Effective Date (or the date either party disclosed Confidential Information to
the other) and continuing during and after the termination or expiration of this
Agreement, neither party will disclose to any third party, and each party will
keep strictly confidential, all Confidential Information of the other. To
protect the Confidential Information of Sprint from unauthorized use, including
disclosure, loss or alteration, Supplier will ensure that all hardware and
software systems used to access Sprint Confidential Information contain
commercially reasonable security features. In no event will the receiving party
fail to use reasonable care to avoid unauthorized use, including disclosure,
loss or alteration of the disclosing party’s Confidential Information.

10.2.
Permitted Disclosure

Sprint may disclose Supplier’s Confidential Information to Sprint Affiliates,
agents, contractors, and legal representatives, if they have a need to know and
an obligation to protect the Confidential Information that is at least as
restrictive as this Agreement. Supplier may disclose Sprint Confidential
Information to Supplier Personnel if they have a need to know and obligation to
protect the Confidential Information that is at least as restrictive as this
Agreement. Neither party will use the Confidential Information of the other
party except solely as necessary in and during the performance of this Agreement
or as expressly licensed in this Agreement.

10.3.
Third Party Information

Neither party will disclose to the other party any confidential information of a
third party without the third party’s consent.

10.4.
Return of Confidential Information

Within 15 days of cessation of work or written request, the receiving party will
return or destroy, at its option, all Confidential Information of the disclosing
party. Upon request of the disclosing party, the receiving party will have an
officer certify that the disclosing party’s Confidential Information has been
destroyed.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    25



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


10.5.
No Publicity; Marks

a. No Publicity. Supplier will not release information about the existence of
this Agreement, including its value, or its terms and conditions, through any
media including but not limited to, the issuance of any news release,
announcement, denial, or confirmation. Supplier must obtain prior written
authorization from the Sprint corporate communications department for any
exceptions to this subsection. Nothing in this Agreement implies that Sprint
will agree to any publicity.
b. Use of Marks. Supplier may imprint and supply Deliverables with trademarks,
service marks, logos, brands, and trade names (the “Marks”) only as directed by
Sprint and as authorized in this Agreement or the applicable Order. Guidelines
on how to apply the Marks will be provided to Supplier. Except as permitted
under this Agreement or an applicable Order, Supplier and Supplier Personnel
will not display or use the Marks, including for Supplier’s promotional
purposes, nor permit the Marks to be displayed or used by any third party. The
Marks are proprietary to Sprint and nothing in this Agreement or any Order
constitutes the grant of a license for use of the Marks. Supplier is not
permitted to use the Marks, the Sprint name or the names of any divisions,
business units, or names of any product or service, in any other manner.

10.6.
Notification

In the event of any improper disclosure or loss of Confidential Information, the
receiving party will promptly notify the disclosing party.

10.7.
Injunctive Relief

Each party acknowledges that any breach of any provision of this Section by
either party may cause immediate and irreparable injury to the non-breaching
party, and in the event of a breach, the injured party will be entitled to seek
injunctive relief and other legal or equitable remedies.

10.8.
Exception for Legal Process

The receiving party may disclose Confidential Information to the extent required
by law; but the receiving party must give the disclosing party prompt written
notice of the required disclosure and make a reasonable effort to either prevent
disclosure or obtain a protective order.

11.0    PRIVACY
If, in the course of providing any Services, Supplier or Supplier Personnel, (a)
has or obtains, to any extent and for any reason, any access to Privacy
Restricted Data, or (b) contacts a current, former or prospective Sprint
customer, then the terms and conditions of this Section 11.0 will apply.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    26



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


11.1.
Privacy Restricted Data

Supplier may only collect, access, use, maintain, or disclose Privacy Restricted
Data to fulfill its obligations under this Agreement. Sprint does not make any
representation or warranty about Privacy Restricted Data. Sprint exclusively
owns all Privacy Restricted Data and Supplier agrees to return, or at the
election of Sprint, destroy (and certify in writing the destruction) all Privacy
Restricted Data upon the termination or expiration of this Agreement, or earlier
if requested to do so in writing by Sprint. Notwithstanding Section 6.9,
Supplier will not disclose any Privacy Restricted Data to a Subcontractor unless
Sprint first authorizes the disclosure in writing.

11.2.
Privacy Compliance

Supplier will comply with all data security, marketing and consumer protection
laws that apply to the collection, access, disclosure and use of Privacy
Restricted Data and will not cause Sprint to be in violation of any such
applicable laws. Additionally, Supplier will comply with (a) applicable industry
standards and best practices and (b) any privacy-related policies or guidelines
within 30 days of receipt of such policies or guidelines from Sprint. If
Supplier conducts any direct marketing, it may not rely on any exception to any
law governing direct marketing (e.g. the established-business-relationship rule)
without first getting the written approval of Sprint.

11.3.
Safeguards

Supplier is fully responsible for any unauthorized collection, access,
disclosure, and use of Privacy Restricted Data. Accordingly, Supplier warrants
that it will employ administrative, physical, and technical safeguards that
prevent unauthorized collection, access, disclosure, and use of Privacy
Restricted Data (“Safeguards”), including without limitation, the Safeguards
described in this Section. To this end, Supplier will: (a) use, at a minimum,
best industry practices to protect the Privacy Restricted Data; (b) when
applicable, adhere to the Payment Card Industry (PCI) Data Security Standards;
(c) encrypt all Privacy Restricted Data, whether at rest or in transport; and
(iv) ensure that only Supplier Personnel with a need to know the Privacy
Restricted Data have access to it (using passwords and other access controls).
Supplier will take steps to eliminate access to Privacy Restricted Data once
Supplier Personnel no longer have a need to know the Privacy Restricted Data
(e.g. terminate passwords). Supplier must immediately notify Sprint of any
actual or suspected breach of this Section 11.0 and any provision of this
Agreement related to Privacy Restricted Data. Supplier will assist Sprint to
investigate and remedy any breach and any related dispute, inquiry, or claim. If
Privacy Restricted Data includes Personal Information, as defined in the
Standards for the Protection of Personal Information of Residents of the
Commonwealth of Massachusetts, 201 CMR 17.00, (the “Massachusetts Security
Standards”), then Supplier must implement and maintain appropriate security
measures to protect Personal Information consistent with the Massachusetts
Security Standards and any applicable federal regulations.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    27



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


11.4.
Location of Supplier Operations

Supplier will ensure that all Privacy Restricted Data resides in, and may be
accessed only from within, the United States.

11.5.
Training

Supplier will, within 30 calendar days of the written request by Sprint, (a)
ensure that all Supplier Personnel providing Services under this Agreement
complete any training provided by Sprint; and (b) have a Supplier officer
certify that the applicable Supplier Personnel have completed the training.

11.6.
Termination

Without limiting any of its other rights or remedies under this Agreement or at
law, Sprint may terminate this Agreement immediately if Supplier breaches any
Privacy provision.

11.7.
Miscellaneous

This Section 11.0 supplements Section 10.0, and the provisions of this Section
11.0 control if they conflict with Section 10.0 or any other provision in this
Agreement or an Order. A breach of any Privacy Restricted Data provision may
result in irreparable harm to Sprint, for which monetary damages may not provide
a sufficient remedy. Sprint may seek both monetary damages and equitable relief.

12.0    DEVELOPED AND SPRINT-OWNED PROPERTY

12.1.
Supplier-Owned Property. As between Sprint and Supplier, Supplier retains all
rights, title, and interest in and to all Technology and Intellectual Property
Rights therein conceived, created, made, developed, or reduced to practice by or
for Supplier or otherwise acquired by Supplier prior to the Effective Date of
this Agreement or independent of this Agreement (“Supplier-Owned Property”).
Subject to the terms and conditions of this Agreement, Supplier hereby grants to
Sprint a non-exclusive, nontransferable, limited license to use Supplier-Owned
Property embodied in any Deliverable provided by Supplier during the term of
this Agreement.


12.2.
Sprint-Owned Property. As between Sprint and Supplier, Sprint retains all
rights, title, and interest in and to all Technology and Intellectual Property
Rights therein conceived, created, made, developed, or reduced to practice by or
for Sprint or otherwise acquired by Sprint prior to the Effective Date of this
Agreement or independent of this Agreement (“Sprint-Owned Property”). Subject to
the terms and conditions of this Agreement, Sprint hereby grants to Supplier a
limited, non-exclusive, non-transferable (except as permitted under Section
18.4), worldwide, fully-paid and royalty-free license to use, reproduce, and
create



SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    28



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


derivative works of the Sprint-Owned Property solely for the purpose of
providing the Services to Sprint during the Term. Supplier will not copy or use
Sprint-Owned Property for any other purpose, and will not sublicense or
otherwise transfer any rights with respect to Sprint-Owned Property. Supplier
will cease use of Sprint-Owned Property upon expiration or termination of this
Agreement and will promptly return all Sprint-Owned Property to Sprint. The
derivative works of Sprint-Owned Property are the property of Sprint and are
subject to the same license rights and restrictions on use as are applicable for
Sprint-Owned Property, as such rights and restrictions are set forth above in
this Section. Supplier will provide Sprint all data related to Supplier’s use of
third party intellectual property for which Sprint owns the licenses, to the
extent such data is required by Sprint to ensure its compliance with the terms
of such licenses

12.3.
Third-Party Works. Sprint will have the right to approve the introduction of any
third party intellectual property prior to Supplier’s use of such third party
intellectual property to provide or in connection with the Services or the Work
Product. Prior to introducing any third party intellectual property in providing
or in connection with the Services, Supplier will: (i) either (a) obtain the
right to grant to, or (b) obtain from the third-party vendor on behalf of Sprint
(and designees of Sprint for the sole purpose of providing the Services and
other services to Sprint), without additional charge and upon the expiration or
any whole or partial termination of this Agreement, a perpetual, irrevocable,
fully paid-up, non-exclusive, fully transferable license to use, copy, maintain,
modify, enhance and create derivative works of such third party intellectual
property (including, with respect to Software, source code, programmer
interfaces, available documentation, manuals and other materials necessary for
the use thereof), and to sublicense such rights to other entities for the
purpose of providing the Services and other services to Sprint; and (ii) ensure
that Sprint has the right to purchase ongoing maintenance and support for such
third party intellectual property on commercially reasonable terms. To the
extent that Supplier is unable to fulfill such obligations, Supplier will
promptly notify Sprint in writing of its inability to grant to or obtain for
Sprint such a license and of the cost and viability of other third party
intellectual property that can perform the requisite functions and with respect
to which Supplier has the ability to grant such a license. This notice will
contain the third-party vendor’s proposed terms and conditions, if any, for
making the third party intellectual property available to Sprint after
expiration or upon any partial or whole termination of this Agreement.


12.4.
Developed Property

Supplier assigns, and agrees to assign and disclose all Developed Property to
Sprint. Any works of authorship developed under this Agreement or an Order in
any form of expression including, without limitation, manuals and software,
belong exclusively to Sprint and will be transferred to Sprint as work-for-hire.
If, by operation of law, the ownership of Developed Property does not
automatically


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    29



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


vest in Sprint, Supplier must take sufficient steps, at Supplier’s expense, to
assign ownership to Sprint. Supplier will provide reasonable assistance to
Sprint to secure intellectual property protection, including, without
limitation, assistance in the preparation and filing of any patent applications,
copyright registrations, and the execution of all applications, assignments or
other instruments for perfection or protection of title. To the extent the
Developed Property incorporates Supplier or third-party intellectual property,
Supplier will grant all necessary rights to Sprint for usage under this
Agreement.

12.5.
Treatment of and Access to Sprint-Owned Property

Sprint is the sole and exclusive owner of the Sprint-Owned Property. Supplier
must return all Sprint-Owned Property to Sprint upon the termination or
expiration of this Agreement and at any time upon Sprint’s request. Supplier is
responsible and must account for all Sprint-Owned Property, and bears the risk
of loss while the property is in Supplier’s possession. Sprint-Owned Property
may only be used in connection with Supplier’s performance of its obligations
under this Agreement. Supplier will not commercially exploit the Privacy
Restricted Data, or do anything that may adversely affect the integrity,
security, or confidentiality of such items, other than as directed by Sprint in
writing. Sprint may inspect any agreements, invoices, and associated records by
which Supplier acquires Sprint-Owned Property.

12.6.
Property Return

When a Supplier Personnel assignment ends for any reason, voluntary or
involuntary, Supplier will ensure all Sprint-Owned Property in Supplier
Personnel possession is returned to Sprint within 48 hours of the assignment
termination. If Sprint-Owned Property, including without limitation security
badge and keys, is not returned within 48 hours, Supplier will reimburse Sprint
for the Sprint-Owned Property at its current market value.

12.7.
No Implied License

Supplier acknowledges that it has no express or implied license to use any
Sprint intellectual property except as required for the benefit of Sprint as
contemplated under this Agreement.

13.0    INDEMNIFICATION

13.1.
Supplier’s General Third Party Indemnity

Supplier will indemnify and defend Sprint, the Sprint Affiliates, and their
respective officers, directors, employees, agents and customers (each, a “Sprint
Indemnitee”) from and against all Damages arising out of a third-party claim
against a Sprint Indemnitee resulting from or alleged to have resulted from any
Supplier act or omission under or related to this Agreement. Sprint will


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    30



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


defend and indemnify and hold harmless Supplier and it’s respective officers,
directors, employees, agents, and customers (each a “Supplier Indemnitee”) from
and against all Damages arising out of a claim by a third party against a
Supplier Indemnitee resulting from or alleged to have resulted from any act or
omission of a Sprint Indemnitee under or related to this Agreement.

13.2.
Supplier’s Intellectual Property Indemnity

Supplier will indemnify and defend the Sprint Indemnitees from and against all
Damages arising out of any claims that the Services, Deliverables, or Developed
Property (collectively “Indemnified Products”) and any resulting use or sale of
any Indemnified Products constitutes an infringement, misappropriation or
violation of any intellectual property right or obligation. Additionally, if the
right for Sprint to sell or use the Indemnified Products is enjoined or is
likely to be enjoined, Supplier will at Supplier’s expense procure for Sprint
and Sprint customers the right to use the Indemnified Products; or with the
reasonable consent of Sprint, replace or modify the Indemnified Products with
equivalent non-infringing Indemnified Products; or, if enjoined, remove the
Indemnified Products and refund the price paid by Sprint for the Indemnified
Products, including incidental charges such as transportation, installation, and
removal.

13.3.
Indemnification Procedures

a. Upon becoming aware of any circumstance or legal action subject to
indemnification under this Agreement (“Claim”), Sprint will give prompt written
notice (“Indemnification Notice”) of the Claim to Supplier. The Indemnification
Notice will include a copy of any written documentation regarding the Claim
received by Sprint.
b. Within 30 days of receiving the Indemnification Notice, but in no event later
than 10 days before the date on which a response is due in connection with the
Claim, Supplier will notify Sprint, in writing, of Supplier’s acknowledgment of
its indemnification obligations, and its intent to assume control of the defense
and settlement of the entire Claim.
c. Supplier will, at its option, settle or defend the Claim at its sole expense
and with its counsel, which must be reasonably satisfactory to Sprint. Sprint
will cooperate in all reasonable respects with Supplier and its legal
representatives in the investigation, trial, and defense of the Claim and any
appeal; provided, however, that Sprint may, at its own expense, participate,
through its legal representatives or otherwise, in the investigation, trial, and
defense of the Claim and any subsequent appeal. Supplier will not enter into any
settlement of the Claim that involves a remedy other than payment of money by
Supplier without Sprint consent, which consent will not be unreasonably withheld
or delayed.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    31



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


d. If Supplier fails to:
i.    notify Sprint of its intent to assume control of the defense and
settlement of the Claim in accordance with subsection b above;
ii.    immediately take control of the defense and investigation of the Claim;
iii.    engage counsel reasonably satisfactory to Sprint to handle and defend
the Claim; or
iv.    proceed in good faith with the prompt resolution of the Claim,
then Sprint, with prior written notice to Supplier and without waiving any
rights to Supplier’s indemnification obligations, including reimbursement of
reasonable legal fees and expense, will have the right to defend or settle the
Claim without the prior written consent of Supplier. Supplier will reimburse
Sprint on demand for all Damages incurred by Sprint in defending and settling
the Claim in accordance with this Section 13.3.
e. Supplier is not obligated to indemnify and defend Sprint with respect to a
Claim (or portion of a Claim) if Sprint fails to promptly notify Supplier of the
Claim or fails to provide reasonable cooperation and information to defend or
settle the Claim. However this subsection applies if, and only to the extent
that, the failure to do so materially prejudices Supplier’s ability to
satisfactorily defend or settle the Claim.

14.0    LIMITATION OF LIABILITY
a. General Limitation. Neither party will be liable for consequential, indirect,
or punitive damages (including lost profits or savings) for any cause of action,
whether in contract, tort, or otherwise, even if the party was or should have
been aware of the possibility of these damages.
b. Exclusions. The limitations in the preceding subsection do not apply to: (i)
Damages for which a party has an obligation of indemnity under this Agreement;
(ii) any grossly negligent, willful or fraudulent act or omission; or (iii) any
breach of authorized Services (Section 2.3), Confidential Information (Section
10.0), privacy (Sections 11.0 and 16.3), Marks (Section 10.5), Indemnification
(Section 13.0) or any bodily injury or property damage.

15.0    INSURANCE


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    32



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


15.1.
Minimum Insurance Coverage

Supplier will obtain and maintain during the Term of this Agreement the
following minimum insurance coverage:
a. Commercial general liability, including bodily injury, property damage,
personal and advertising injury liability, and contractual liability covering
operations, independent contractor and products/completed operations hazards,
with limits of not less than $1,000,000 combined single limit per occurrence and
$2,000,000 annual aggregate, naming Sprint, its officers, directors and
employees as additional insureds;
b. Workers’ compensation as provided for under any workers’ compensation or
similar law in the jurisdiction where work is performed with an employer’s
liability limit of not less than $500,000 for bodily injury by accident or
disease;
c. Business auto liability covering ownership, maintenance or use of all owned,
hired and non-owned autos with limits of not less than $1,000,000 combined
single limit per accident for bodily injury and property damage liability,
naming Sprint, its officers, directors and employees as additional insureds;
d. Umbrella/excess liability with limits of not less than $5,000,000 combined
single limit per occurrence and annual aggregate in excess of the commercial
general liability, business auto liability and employer’s liability, naming
Sprint, its officers, directors and employees as additional insureds; and
e. “All Risk” property insurance covering not less than the full replacement
cost of Supplier’s (and Subcontractor’s, if any) personal property, with a
waiver of subrogation in favor of Sprint as it is agreed that Sprint will not be
held liable for loss or damage to any such property from any cause whatsoever.
Sprint will be named as a loss payee as its interest may appear.

15.2.
Certificates of Insurance

Supplier will obtain and maintain the required coverage with insurers with A.M.
Best ratings of not less than A-, VII and are licensed to do business in all
jurisdictions where work is performed under this Agreement. Upon request,
Supplier will provide a certificate of insurance evidencing all required
coverages are in force and will not be canceled without first giving Sprint 30
days’ prior written notice. All policies will be primary to any insurance or
self-insurance Sprint may maintain for acts or omissions of Supplier or anyone
for whom Supplier is responsible. Upon request, Supplier will include copies of
relevant endorsements or policy provisions with the required certificate of
insurance. At the request of Sprint, Supplier will provide a certified copy of
each insurance policy


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    33



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


required under this Agreement provided that Sprint has been named as an
additional insured on such policy and there has been an occurrence for which
such policy provides coverage.

15.3.
Subcontractor Insurance Requirements

If Supplier utilizes Subcontractors in performance of this Agreement, the
Subcontractors must meet the same insurance requirements as Supplier. If a
Subcontractor does not meet the coverage requirements of this Section,
Subcontractor must either supplement the deficient areas of coverage or Supplier
must certify that Supplier has acquired sufficient coverage to supplement any
subcontractor deficiency.

16.0    AUDITS

16.1.
Records

Supplier will maintain complete auditable records of all financial and
non-financial transactions relating to this Agreement for a period of at least 3
years after the termination or expiration of this Agreement.

16.2.
Fee Audit

Supplier will provide to Sprint, its internal or external auditors, inspectors,
and regulators, at reasonable times and for any reasonable business purpose,
access to: (a) Supplier Personnel; (b) sites where Services are provided; and
(c) data and records relating to the Services, including the right to inspect
and copy. If an audit discloses any error in favor of Sprint, Supplier will,
within 10 Business Days of the over-billing notice, reimburse Sprint for the
over-billing plus interest at a rate of [*]% per month for the period of time
between the date the overpayment was made and the date Supplier reimburses
Sprint. And, if the audit discloses an over-billing of [*]% or more, Supplier
will pay the entire cost of the audit in addition to the over-billed amount plus
interest.

16.3.
Operational Audit or Security Assessment

Sprint and its authorized representatives (including its internal and external
auditors) will have the right to perform an operational audit or security
assessment for any reasonable business purpose which may include: (a) Supplier’s
security, confidentiality, and privacy practices and standards; disaster
recovery capabilities; and fail-over planning with respect to the Services; (b)
any Supplier activities that may affect the internal controls of Sprint on
financial reporting; (c) Supplier’s compliance with applicable laws or
regulations, no more than once per quarter; and (d) at any time Sprint
reasonably believes a breach of a Privacy provision has occurred, during
reasonable business hours, and upon reasonable notice. For purposes of this
audit, Supplier grants Sprint and its representatives, access to relevant
Supplier facilities, books, procedures, and records (other than


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    34



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


cost information) and other information required for Sprint to determine facts
related to Supplier’s performance. Supplier will provide Sprint and its
representatives with this information and assistance as reasonably requested to
perform the audits but the parties will arrange any assistance so it does not
interfere with Supplier’s performance. Any third parties performing an audit
under this subsection must execute a nondisclosure agreement reasonably
satisfactory to Supplier.
a. Optional Statement of Auditing Standards No. 70 (“SAS 70”) Report. In lieu of
granting Sprint access in a fiscal period to conduct an operational audit
regarding internal controls on financial reporting, Supplier may provide Sprint
with an auditor’s report concerning Supplier’s activities issued under SAS 70.
But if Supplier has access to Privacy Restricted Data, a SAS 70 must be provided
to Sprint. The SAS 70 must be: (i) a “Type II” report; (ii) prepared by a
certified public accountant registered with the Public Company Accounting
Oversight Board; (iii) cover the applicable time period and scope of Services
provided to Sprint; (iv) the results must be sufficient to evidence a favorable
assessment by Sprint of Supplier’s internal controls over financial reporting
and Supplier auditors’ attestation; and (v) reasonably acceptable to Sprint. The
SAS 70 report will be provided solely at Supplier’s expense.
b. Results of Operational Audit or Security Assessment. If any operational
audit, SAS 70 or security assessment reveals an inadequacy or insufficiency of
Supplier’s security, confidentiality, privacy practices and standards, disaster
recovery capabilities, or fail-over planning or ineffectiveness of internal
controls, Supplier will promptly develop and implement a corrective action plan
reasonably satisfactory to Sprint. The cost of developing and implementing this
plan will be Supplier’s sole responsibility. Sprint may perform one or more
additional follow up operational audits or security assessments once-per-year to
verify performance under the corrective action plan.
c. Sprint Security Questionnaire. Sprint may require Supplier to (i) conduct
scans of servers, databases, and other network hardware and (ii) answer any
security questionnaires provided by Sprint. Supplier must provide all results to
Sprint.

17.0    DISPUTE RESOLUTION

17.1.
Procedure

The parties will make good faith efforts to resolve any disputes under this
Agreement before pursuing litigation. All negotiations under this Section are
confidential and will be treated as compromise and settlement negotiations for
purposes of evidentiary rules. During the pendency of any dispute, Supplier will
continue performance as required by this Agreement and any applicable Order,
unless Sprint agrees otherwise in writing or terminates this Agreement. Neither
party will be obligated to adhere to the obligations in this Section when
seeking injunctive relief.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    35



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


17.2.
Forum Selection

The parties agree that all actions and proceedings arising out of or related to
this Agreement, except as necessary to enforce indemnity or defense obligations,
will be brought only in a state court located in - Wilmington, Delaware, or in
the United States District Court for the District of Delaware, located in
Wilmington, Delaware. Each party agrees to personal jurisdiction in either
court.

17.3.
Jury Trial Waiver

Each party waives its right to a jury trial in any court action arising among
the parties under this Agreement or otherwise related to this Agreement, whether
made by claim, counterclaim, third party claim, or otherwise.
a. If the jury waiver is held to be unenforceable, the parties agree to binding
arbitration for any dispute arising out of this Agreement or any claim arising
under any federal, state or local statutes, laws, or regulations. The
arbitration will be conducted in accordance with the arbitration rules
promulgated under the CPR Institute for Dispute Resolution’s (“CPR”) Rules for
Non-Administered Arbitration of Business Disputes then prevailing. To the extent
that the provisions of this Agreement and the prevailing rules of CPR conflict,
the provisions of this Agreement will govern. The arbitrator(s) will be required
to furnish, promptly upon conclusion of the arbitration, a written decision,
setting out the reasons for the decision. The arbitration decision will be final
and binding on the parties, and the decision may be enforced by either party in
any court of competent jurisdiction. Each party will bear its own expenses and
an equal share of the expenses of the third arbitrator and the fees, if any, of
the CPR.
b. The agreement of each party to waive its right to a jury trial will be
binding on its successors and assignees.

17.4.
Legal Fees

The prevailing party in any arbitration or lawsuit will be entitled to
reasonable legal fees and costs, including reasonable expert fees and costs. If
the prevailing party rejected a written settlement offer that exceeds its
recovery, the offering party will be entitled to its reasonable legal fees and
costs.

18.0    GENERAL


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    36



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


18.1.
Notices

Each party must provide notices or other communications to the other party in
writing by (a) certified mail, hand delivery or delivery by a reputable
overnight carrier service to the address in the signature block, (b) facsimile
with receipt of a “transmission ok” acknowledgement, or (c) e-mail. The date of
notice will be the day the notice is delivered. However, Supplier will submit
invoices to the Invoice Address as provided in Section 3.4.

18.2.
Liens

Supplier will promptly pay for services, materials, equipment or labor. If
Supplier fails to discharge any lien filed against Sprint premises within 10
days after written notice is sent by Sprint, Sprint may discharge the lien
without liability and assess all costs and expenses to Supplier.

18.3.
Business Continuity

a. Contact Information. Within 30 days of the Effective Date, Supplier will
provide Sprint with the contact information of the person(s) in charge of
Supplier’s business continuity plans should there be a disaster or interruption
in Services. The contact information must contain, at a minimum, the name,
address, email address, business phone number, mobile phone number, and fax
number of the contact person and their assigned alternate.
b. Notification. If Services are interrupted due to a disaster or extended
interruption, Supplier will immediately contact the Sprint project manager or
project business contact with a projection of the length of time Services will
be interrupted and the proposed contingency plans to continue Services.
c. Assessment. No more than twice per calendar year, Sprint may provide Supplier
with a business continuity assessment to evaluate the Supplier’s level of
preparedness in the event of a disaster or interruption of Services. Supplier
agrees to complete the assessment and return it to Sprint within 30 calendar
days.

18.4.
Assignment

Sprint may assign its rights or delegate its obligations under this Agreement in
whole or in part to any Sprint Affiliate without Supplier’s consent. Otherwise,
neither party may assign its rights or delegate its obligations under this
Agreement in whole or in part without the other party’s prior written consent.
This Agreement is binding on and enforceable by each party’s permitted
successors and assignees. Any assignment in violation of this Section is null
and void.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    37



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


18.5.
Independent Contractor

Supplier and Supplier Personnel are independent contractors for all purposes and
at all times. Supplier has the responsibility for, and control over, the methods
and details of performing Services. Supplier will provide all tools, materials,
training, hiring, supervision, work policies, and procedures, and be responsible
for the compensation, discipline and termination of Supplier Personnel. Neither
Supplier nor Supplier Personnel have any authority to act for or bind Sprint to
any obligation. Supplier is responsible for the payment of all Supplier
Personnel Compensation. “Supplier Personnel Compensation” means wages, salaries,
fringe benefits, and other compensation, including contributions to any employee
benefit, medical, or savings plan and all payroll taxes and unemployment
compensation benefits, including withholding obligations.

18.6.
Governing Law

This Agreement will be governed by and interpreted in accordance with the
internal substantive laws of the state of Delaware. The parties agree that the
Uniform Computer Information Transaction Act (UCITA), or any version of UCITA
adopted by any state, including Delaware, will not govern or be used to
interpret this Agreement. The United Nations Convention on Contracts for the
International Sale of Goods (CISG) does not apply to this Agreement. This
Agreement is not a contract under seal.

18.7.
Expenses

Each party will be responsible for and will pay all expenses it incurs in
connection with the planning, negotiation, and consummation of this Agreement.

18.8.
Waiver and Severability

The waiver of a breach of any term or condition of this Agreement will not
constitute the waiver of any other breach of the same or any other term. To be
enforceable, a waiver must be in writing signed by a duly authorized
representative of the waiving party. If any provision of this Agreement is held
unenforceable, the remaining provisions will remain in effect and the parties
will negotiate in good faith a replacement provision that is substantively
comparable.

18.9.
Survival

The parties’ obligations and rights under the following Sections and subsections
will survive expiration or termination of this Agreement or any Order for any
reason: Compensation and Invoicing, Affiliate Transactions, Effects of
Termination, Warranties and Remedies, Confidential Information, Privacy,
Developed and Sprint-Owned Property, Indemnification, Limitation of Liability,
Audits, Dispute Resolution, Liens, Governing Law, and Marks. Expiration or
termination


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    38



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


of the Agreement will not affect the parties’ obligations and rights under any
existing Orders, and the provisions of the Agreement will continue in full force
and effect for outstanding Orders until the Orders expire or terminate.

18.10.
Contract Interpretation

a. Captions; Section Numbers. Section numbers and captions are provided for
convenience of reference and are not binding. Any references to a particular
Section of this Agreement will include all subsections.
b. Construction. This Agreement will not be construed against either party due
to authorship. Except for indemnification rights and obligations, nothing in
this Agreement gives anyone, other than the parties and any permitted assignees,
any rights or remedies under this Agreement.

18.11.
Counterparts

This Agreement may be executed in multiple counterparts, each of which will be
an original and which together will be the same Agreement.

18.12.
Time of Essence

Time is of the essence in the performance of Supplier’s obligations under this
Agreement and any Order.

18.13.
Ethical Business Practices

Supplier agrees to conduct business with Sprint in an ethical manner that is
consistent with the Sprint Nextel Code of Conduct for Consultants, Contractors
and Suppliers (“Supplier Code of Conduct”) (available at
www.sprint.com/governance). Supplier agrees to use commercially reasonable
efforts to advise Supplier Personnel that they are encouraged to report
inappropriate conduct involving or affecting Sprint or Sprint employees to
Sprint Ethics Helpline as described in the Supplier Code of Conduct. Supplier
will promptly disclose the nature and scope of any violation of the Supplier
Code of Conduct during the Term that involves Sprint or involves Supplier
Personnel engaged with Sprint, except in the event that this disclosure would
violate any applicable law or regulation.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    39



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


18.14.
Federal Acquisition Regulations; Executive Order 11246; Surveillance Compliance

a. Sprint is an equal opportunity employer and a federal contractor. Supplier
will, to the extent applicable, comply with federal acquisition regulations,
including without limitation requirements related to equal opportunity and
affirmative action for Vietnam era veterans, and Executive Order 11246. The
Executive Order and these laws are expressly included in the reference to
“applicable laws” in Section 6.7.
b. In accordance with the Department of Justice (DOJ) Information Technology
(IT) security policies set forth in DOJ Order 2640.2F dated November 26, 2008 or
its successor, Supplier will ensure that no foreign nationals perform any
Services under this Agreement or any Order that involves direct or indirect
access to, or development, operation, management or maintenance of DOJ IT
systems. DOJ IT systems include, without limitation, information technology
systems, hardware, and media that store, process or transmit classified and
unclassified information as well as operating systems of Federal agencies that
interface with the DOJ IT systems. A foreign national is anyone who is not a
U.S. citizen, including lawful permanent resident aliens. Sprint will notify
Supplier in writing of Supplier’s obligations and the Order to which the law
applies.
c. As a telecommunications carrier, Sprint is obligated to comply with federal
statutes and laws which obligate Sprint to assist law enforcement in executing
electronic surveillance pursuant to court order or other lawful authorization.
Therefore Supplier will not knowingly disable or interfere with any established
surveillance activities except as required by law.

18.15.
Diversity in Subcontracting

Within 30 days of the Effective Date, Supplier must register at the following
Sprint website: www.sprint.com/supplierregistration. Unless Supplier is a
Diverse Supplier as defined in Exhibit C, Supplier must comply with the terms
and conditions of Exhibit C.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    40



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


18.16.
Entire Agreement; Modifications; and Order of Precedence

This Agreement, the Exhibits, Orders, and all documents expressly referred to in
this Agreement, constitute the parties’ complete agreement with respect to the
subject matter of this Agreement and supersedes all prior proposals,
understandings, and agreements, whether oral or written, between the parties,
including but not limited to any non-disclosure agreements previously entered
into between the parties. This Agreement and any attachment or Order may not be
amended or modified except in writing, signed by an authorized representative of
each party. In case of conflict the order of precedence of the documents
constituting this Agreement is as follows: (a) Agreement; (b) the Exhibits; (c)
the Orders, except preprinted terms and conditions appearing in any purchase
order will have no force and effect; and (d) all documents expressly referred to
in this Agreement that are not an Exhibit or Order. Any terms on Supplier’s web
site, product schedule, invoice, or other ordering document, or contained in any
“shrinkwrap” or “clickwrap” agreement, will have no force or effect.




SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    41



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


Signed:


SPRINT/UNITED MANAGEMENT COMPANY
ACCENT MARKETING LLC
Signature: /s/ Eugene Agee
Signature: /s/ Christopher Dark
Print Name: Eugene Agee
Print Name: Christopher Dark
Title: Vice President, Procurement & RE
Title: CFO
Street Address: 6450 Sprint Parkway
Street Address: 400 Missouri Ave, Ste 100
City, State, Zip: Overland Park, KS 66251
City, State, Zip: Jeffersonville, IN 47130
Date: 6-30-2011
Date: 6-30-2011
Fax No.:
Fax No.:
 
 
Sprint Address for notices (including above):
Supplier Address for notices (including above):
cc: Sprint Law Department
 
Attn: Director, Commercial Law Group
 
KSOPHT0101-Z4100
 
6391 Sprint Parkway
 
Overland Park, KS 66251-4100
 
Fax No. (913) 523-9884
 
Plg.group@sprint.com
 







SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    42



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


EXHIBIT A
RATES
“Intentionally Omitted”






SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    43



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


EXHIBIT B
ELECTRONIC COMMERCE TRANSACTIONS
1.0    SCOPE. This Exhibit details the Transmission methods for Transactions.
Any portion of a Transaction that includes terms that are inconsistent with the
Agreement is unenforceable.
2.0    DEFINITIONS. The following definitions will apply to this Exhibit:
“Punch Out” means the process of: (1) accessing the Supplier’s web site located
outside of the Sprint electronic firewall through a Sprint-approved network for
the purpose of purchasing Products or Services; and (2) capturing the data from
Supplier’s web site and moving it through the Sprint electronic firewall back
into Sprint internal systems.
“Transaction” means a business document (with the exception of this Agreement),
including but not limited to (a) Orders, (b) Order acknowledgements, (c) Order
changes, (d) advance shipping notices, (e) invoices, and (f) settlements as set
forth under this Exhibit.
“Transmission” means the electronic, computer-readable format agreed upon by the
parties for exchange of Transactions.
3.0    TRANSMISSION METHODS
3.1    The parties will agree upon one of the Transmission methods described in
the table below. Once agreed, these methods may only be amended by the parties’
mutual written agreement.
Transaction
Transmission Methods
Orders, Order acknowledgements, Order changes
either EDI (ANSI x12) or RosettaNet XML
Invoices
Xign (3rd Party ASP)
Settlements
Xign (3rd Party ASP) ACH (Direct Deposit)

3.2    If Supplier is unable to comply with the Transmission methods in the
table above, the parties may mutually agree to use an automated facsimile
process (“Autofax”) to transmit Orders from Sprint to Supplier. The Autofax
option will only apply to Orders. If the parties elect this option, Supplier
will provide Sprint with a dedicated facsimile number for Sprint to transmit
Orders directly to Supplier’s order management group.
4.0    ELECTRONIC NOTIFICATIONS. Order acknowledgements, advance ship
notifications, change order acknowledgements, and Order cancellations, sent via
email must be


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    44



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


transmitted directly to the “Attention To” named on the purchase order. If a
purchase order cannot be shipped complete, a backorder notification must be sent
via email, advising the “Attention To” with the estimated date of delivery.
Additionally, it is required that data requirements are met for all other
notification transmission methods.
5.0    SYSTEM OPERATIONS. The parties agree to individually bear all costs for
integration of their respective internal systems and all transaction-related
costs associated with the implementation and use of Transmission methods. Each
party will provide and maintain the equipment, software, services and testing
necessary to effectively, reliably, timely, and securely transmit and receive
Transactions. Each party will provide sufficient notice to the other of any
changes in systems operations that might impair the mutual capabilities of the
parties to meet the Transmission methods.
6.0    THIRD PARTY SERVICE SUPPLIERS. The parties may use a third party service
provider (“Service Supplier”) for the transmission of data or the establishment
of an electronic marketplace or exchange. If either party elects to use a
Service Supplier, it must provide the other party with 60 days’ notice of
addition to or change of the Service Supplier(s). A party contracting with a
Service Supplier must require the Service Supplier to enter into a
confidentiality agreement preventing disclosure of any information contained in
a Transaction to any third party. The confidentiality agreement will survive for
3 years after the Service Supplier initially obtains the information. Either
party may modify its election to use, or may change a Service Supplier upon 60
days’ prior written notice to the other party. Each party will be liable for the
acts or omissions of its Service Supplier while transmitting, receiving, storing
or handling Transactions. If both parties use the same Service Supplier, the
originating party will be liable for the acts or omissions of the Service
Supplier in connection with each particular Transaction until the other party
properly receives the Transaction, consistent with Section 8.0 of this Exhibit.
7.0    SECURITY PROCEDURES. Transactions will be encrypted using methods
approved by the Sprint Corporate Security group. Additionally, each party will
adopt an electronic identification key consisting of one or more symbol(s) or
code(s) to be used and affixed as an identifying mark for all Transactions
(“Signature”). Each party agrees that any Signature affixed to or contained
within a Transaction will be sufficient to verify that the Transaction
originated from the other party unless the relying party has actual notice that
the Signature has been revoked. Neither party will accept a Transaction without
a Signature or disclose the Signature of the other party to any third party. A
party may change its Signature only by prior written notice to the other party.
8.0    TRANSMISSION ACCEPTANCE. If any Transaction is received in an unreadable
form, the receiving party must promptly notify the originating party of the
problem (and provide as many details as possible about the problem). If the
receiving party does not provide this notice, the


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    45



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


originating party’s record of the Transaction will control such that the
Transaction will be considered accepted by the receiving party and both parties
will be held to any Transaction obligations.
9.0    CATALOG REQUIREMENTS
9.1    If the parties agree to maintain an electronic catalog under this
Exhibit, the requirements of this Section will apply.
9.2    If Supplier provides links in the electronic catalog to pictures and
graphics for catalog items, Supplier will house these pictures and graphics on
its own web server unless otherwise agreed upon. Supplier will provide a listing
of all unique UNSPSC codes associated with Supplier’s catalog items. Supplier
will provide adequate explanatory descriptions for each catalog item in the
style requested by Sprint and will enhance item descriptions as necessary.
Supplier will not duplicate item descriptions regardless of the similarity of
items. Supplier will provide Sprint at least 48 hours’ prior written notice of
any changes made to the catalog content including, without limitation,
contractually required pricing and UNSPSC codes, on Supplier’s Punch Out
accessible web site. If Supplier fails to provide notice, in addition to any
other remedies available to Sprint under the Agreement, Supplier will indemnify
and defend Sprint for any loss, damage, or liability incurred in connection with
the failure.
9.3    Supplier will maintain its Punch Out accessible web site, including,
without limitation, the pictures and graphics associated with each catalog item.
Supplier must provide Sprint with 48 hours advance notice of any site
maintenance that could impact the usability of the site. Supplier must also
notify Sprint immediately in the event of an unplanned outage providing cause,
corrective action, and estimated down time
10.0    VALIDITY; ENFORCEABILITY; CONFIDENTIALITY
10.1    Transactions will be considered “in writing,” “signed,” and will
constitute an “original” when printed from electronic files or records
established and maintained in the normal course of business.
10.2    The parties agree not to contest the validity or enforceability of
Transactions under the provisions of any applicable law relating to whether
certain agreements are to be in writing or signed by the party to be bound.
Printed copies of Transactions, if introduced as evidence in any judicial
proceeding, arbitration, mediation, or administrative proceeding, will be
legally binding and admissible to the same extent and under the same conditions
as other business records originated and maintained in documentary form. Neither
party will contest the admissibility of Transactions under either the business
records exception to the hearsay rule nor the best evidence rule on the basis
that the Transactions were not originated or maintained in documentary form.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    46



--------------------------------------------------------------------------------


2011JULO1ACCE - MSA


EXHIBIT C
DIVERSITY IN SUBCONTRACTING
Supplier agrees to adhere to the terms of this Exhibit regarding use of Diverse
Suppliers for its subcontracts. Diverse Suppliers claiming status as an 8a
Business Development Program or HUBZone Program must be registered at
www.sba.gov. All other Diverse Suppliers must be registered at www.CCR.gov.
1.0    DEFINITIONS
“Diverse Supplier” means one or more of the following:
- Woman-owned business    - Minority-owned business
- HUBZone business concern    - 8(a) business concern
- Service-disabled veteran-owned    - Veteran-owned business
business
- Small business (US Small Business    - HBC/U (Historically Black
Administration certification only)     Colleges & Universities)
- Small disadvantaged business
“Utilization Requirement” means the target percentage for Supplier’s use of
Diverse Suppliers or Small Business (US Small Business Administration
certification only) in providing services and deliverables.
2.0    SUPPLIER REQUIREMENTS
2.1
Utilization Requirement. Supplier must use good faith efforts to meet a minimum
Utilization Requirement of [*]% for those Orders received by Sprint exceeding
$[*] in value in any calendar year during the Term. Supplier will satisfy the
Utilization Requirement through the use of Diverse Suppliers and may include its
subcontractors who do not provide Services or Deliverables under this Agreement
in meeting its Utilization Requirement. If Supplier does not meet the
Utilization Requirement under this Agreement, Supplier will either (a) donate
[*]% (not to exceed $[*]) of the entire annual amount (exceeding $[*]) earned
from Sprint to a diverse non-profit organization as directed by Sprint, or (b)
facilitate satisfaction of the [*]% Utilization



SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    47



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


Requirement through Value Added Reseller (VAR) relationships with Diverse
Suppliers.
2.2    Supplier Diversity Subcontracting Plan
a.    Within 30 calendar days of the Effective Date, Supplier will provide
Sprint with its strategic Supplier Diversity Subcontracting Plan outlining the
methodology to be used by Supplier to meet its contractual obligation to Sprint
regarding the use of Diverse Suppliers (“Diversity Plan”).
b.    The Diversity Plan must, at a minimum, address the following:
(1)    Use and consideration of Diverse Suppliers for use as Suppliers’
subcontractors and vendors under this Agreement.
(2)    Supplier’s Utilization Requirements.
(3)    Records documenting: (i) procedures adopted by Supplier to comply with
this Exhibit, including the establishment of a Diverse Suppliers source list;
(ii) awards made to Diverse Suppliers on the source list; and (iii) specific
efforts to identify and award contracts to Diverse Suppliers.
(4)    Name and contact information of the Supplier liaison manager designee
responsible for interfacing with the Sprint supplier diversity department and
administering Supplier’s Diversity Plan.
2.3    Reporting
a.    Supplier will, within 30 calendar days of the end of each calendar
quarter, submit quarterly reports detailing its use of Diverse Suppliers to meet
the Utilization Requirement under this Agreement. Supplier will submit these
reports in a Sprint-specified format. The reports will be electronic and must
include the total amount, expressed in dollars, of subcontracts between Supplier
and any Diverse Suppliers during that calendar quarter.
b.    Supplier agrees that Sprint may, when required by federal procurement
regulations and at its sole option, require Supplier to submit the Summary
Subcontract Report (SSR), using the Electronic Subcontracting Reporting system
(eSRS) at http://www.eras.gov following the instructions in the eSRS.


SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    48



--------------------------------------------------------------------------------

2011JULO1ACCE - MSA


2.4
Good Faith Efforts. Supplier must make good faith efforts to meet its
Utilization Requirements. If Sprint reasonably determines that Supplier has not
made good faith efforts to comply with any provision of this Exhibit, Sprint
will provide written notice that Supplier is in breach of the Agreement.

2.5
Audits. Supplier agrees to cooperate in any studies or surveys that may be
conducted by Sprint representatives or federal or state agencies to determine
the extent of Supplier’s compliance with this Exhibit.





SPRINT CONFIDENTIAL INFORMATION - RESTRICTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission.
    49

